Citation Nr: 1235631	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the lumbar spine.

2.  Entitlement to service connection for a disability of the cervical spine.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.  

The case was remanded back to the RO in July 2011 for additional development of the record.  Unfortunately, there has not been substantial compliance with the remand directives, and therefore, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the low back and neck.  He asserts that he sustained injuries in service which have resulted in current disabilities.  In the alternative, the Veteran argues that any pre-existing low back disability was aggravated beyond the natural progression during service, despite any intervening injuries to the low back that may have occurred post service, namely those in 1985/86 and/or 2000.  He also reported to his chiropractor, S. Sciranka, that he had neck pain for years due to an auto accident that occurred before the Veteran entered the military.   

The Veteran's claim of service connection for a low back disability was initially denied by the Board in a July 1969 decision.  The basis of that denial was that the Veteran had a preexisting back injury that was not permanently aggravated during service, and, there was no showing of any injury during service or organic findings on examination to support the Veteran's complaints of back pain in service.  Since that decision, the Veteran has attempted to reopen his claim several times, but in each case, the claim was either denied for a lack of new and material evidence, or it was denied because the Veteran was unable to provide evidence showing that his current back/neck condition was either incurred in or aggravated by service.  
Significantly, the Veteran has suffered injury to his lumbar spine and neck as a result of a work-related injury in 1985 and several motor vehicle accidents.  Thus, the question of a nexus between any in-service injury and present disability has become much more complicated.  In a July 2011 decision, the Board reopened the claim, based on medical evidence which attempts to show a relationship between the Veteran's in-service complaints of back pain, and current disabilities.  

Since the last final decision in August 2004, evidence has been added to the claims file, including a November 2008 opinion by Dr. Edwards, the Veteran's private physician who has treated the Veteran for back pain since 2001.  Dr. Edwards stated that he was previously unaware of any connection between the Veteran's service and any back injury until the Veteran brought him his military records for review.  Upon reviewing the Veteran's records, Dr. Edwards determined that the physical training required during service as likely as not aggravated the Veteran's pre-existing back condition. 

In addition, a VA outpatient note of June 2010, which refers to a March 2010 magnetic resonance imaging (MRI) study of the cervical spine, notes that the Veteran had advanced degeneration and stenosis which was focal to the mid and low left cervical spine.  The examiner noted that this seemed fully consistent with the remote injury which the Veteran described in detail.  The examiner went on to state that it was understandable that someone in 1968 would not have seen an x-ray abnormality as x-rays at that the time of his injury would not have been able to demonstrate the injury as modern imagery can. 

Based on the VA examiner's opinion in June 2010, as well as Dr. Edward's opinion of November 2008, the Board reopened the claim of service connection for a low back disability in July 2011.  However, as was pointed out in the Board's July 2011 remand, these opinions are based solely on the Veteran's service treatment records, the records showing complaints of back pain subsequent to service in 1969, and his current disabilities.  Neither the VA examiner nor Dr. Edwards mentions the intervening work-related accident in 1985 or the motor vehicle accident (MVA) of September 2000 noted in the record, or the other reported MVA in 1996 or 1997, noted in an examination report of April 2001.  In addition, there is post-service medical evidence showing treatment for back and neck pain subsequent to these injuries/MVA's in 1985, and September 2000.  As such, the matter was remanded so that a VA examiner could review the entire record, including the pre-existing medical evidence, the STRs, the evidence noting intervening MVA and work-related injuries, beginning in 1985, and current disability, as well as the opinions noted above.  Importantly, the examiner was asked to opine as to whether the Veteran's current back and/or neck disabilities had their onset in service or whether a preexisting injury in 1963 was permanently aggravated in service, taking into consideration the history that has taken place between the time of discharge from service to the present day. 

The Veteran's low back and neck were examined by VA in September 2011.  Regarding the low back, the examiner noted current diagnoses of mild to moderate multi-level degenerative disease of the lumbar spine; mild canal stenosis at L3-4 and L4-5; and lumbar radiculopathy.  The examiner noted the Veteran's medical history which revealed an October 1962 injury to the shoulder and a December 2, 1963 back strain diagnosis due to a lifting injury.  The Veteran injured his back again, on December 30, 1963, and repeated x-rays of his dorsal spine were normal.

The examiner noted the Veteran's active service from January 1968 to November 1968, and indicated a review of the STRs which revealed a few notes showing complaints of low back pain and left shoulder pain in 1968, but no pain with regard to the cervical spine.

The examiner also referred to December 1968 x-ray studies which revealed apparent evidence of a back brace being worn, as there were metal stays seen in the abdominal area and in the low back region.  Examination of the lumbar spine and pelvis revealed moderate straightening of the usual lumbar lordosis with normal hip joints, normal SI joints and no sign of disease of the vertebral column.  There was nothing to suggest any old fracture or any acute process.  The left shoulder girdle was normal in all respects.  

The examiner noted the Veteran's reports of injuries to his back in 1985 and 1990.

Regarding the cervical spine, the examiner noted current diagnoses of moderate degenerative disease of the c-spine; disc space narrowing and foraminal encroachment between C4; and cervical radiculopathy.  The Veteran reported to the examiner that he lifted a TV in 1986 and was in traction for 11 days as an in-patient in a hospital in Atlanta.  The Veteran also reported the car accident in 1990, and indicated that this too affected his neck (in addition to the low back).  

As part of the requested opinion, the examiner was asked to opine as to whether the Veteran had a preexisting back injury that was aggravated during service beyond the natural progression of the disease.  The examiner was also asked to opine as to whether the Veteran's documented in-service injuries are at least as likely as not related to any current lumbar and/or cervical spine disability.

The examiner opined that it was more likely than not that the current lumbar spine condition as shown on the MRI of 2000 was due to the injury sustained after service.  To support this opinion, the examiner pointed to the evidence noted above, and also indicated that the Veteran essentially reported inconsistent statements regarding prior injuries.  For example, the examiner referred to a June 2010 VA orthopedic surgery note in the claims file which indicated that the Veteran reported that he was struck by a drill sergeant on the back of his head in 1968 when he was forced down by him as he was bending over for his helmet.  The examiner further indicated that there was no mention of this incident in the STRs; and, although the Veteran complained of back pain in service, x-rays were negative.  

With regard to the neck, the examiner indicated that in the absence of baseline data (in 1968) no opinion could be offered without resort to speculation as to whether or not the current c-spine condition is due to the incident in 1968, but, the examiner did opine that it is at least as likely as not that the accidents in 1986 or 1990 have caused significant effect on his c-spine.

The above opinion(s) is inadequate.  The July 2011 remand instructions specifically requested that the examiner provide an opinion as to whether the Veteran had a pre-existing low back and/or neck disability that was aggravated during service beyond the natural progression of the disease.  The examiner did not attempt to answer that question.  Regardless of whether the Veteran's low back and/or neck was significantly affected by the injuries in 1985/6 and/or 1990, the key issue in this case is whether any incident in service had any effect on the Veteran's low back and/or neck.  The examiner was specifically requested to answer that question, either in terms of service-incurrence or in terms of aggravation of a pre-existing injury.  That was not accomplished with respect to the September 2011 examination.

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable (i.e., undebatable) evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  A history of the pre-service existence of a condition recorded at the time of the entrance examination does not constitute a notation of such a condition, and a claimant's condition is not "noted" when the induction examination does not contain a medical diagnosis by the examiner.  See 38 C.F.R. § 3.304(b)(1).  The Veteran's spine and musculoskeletal system were assessed as normal at the time of his service entrance examination.

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

It is also noted that the Veteran was treated by Dr. Hoover following his motor vehicle accident prior to service and was seen in St. Mary's Emergency Room following the accident.  The record also reflects that the Veteran was in receipt of Social Security Administration (SSA) disability benefits at one point in time.  On remand, the RO should attempt to obtain these records and any other records identified as relevant.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records pertinent to the claims on appeal.  

2.  With appropriate authorization from the Veteran, obtain any private treatment records identified by the Veteran that are pertinent to his claims and not already of record, including any available records from Dr. Hoover and St. Mary's Emergency Room dated prior to service.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After completion of all the above steps, schedule the Veteran for a VA orthopedic examination of the spine to determine the current nature and likely etiology of the Veteran's lumbosacral and cervical spine disabilities.  The entire claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is this regard should elicit from the Veteran and record a full clinical history referable to the claimed back and neck pain.  

a.  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that a lumbar spine injury/disease and cervical spine injury/disease pre-existed active service.

b.  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing lumbar spine disease/injury and cervical spine disease/injury WERE NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service.

c.  If a response above was negative, provide an opinion as to whether the current lumbar and cervical spine disabilities at least as likely as not (a probability of 50 percent or greater) began in or are related to active service. 

While the Veteran may have current disability, at least in part, due to the injuries sustained after service, the examiner must keep in mind that service connection may still be established if the Veteran had a pre-existing back and/or neck injury that was aggravated during service, or, if the Veteran incurred injury to the low back and/or neck during service, regardless of the fact that any established disability was subsequently made worse after service.  

A complete rationale for all opinions proffered must be included in the report provided.  

5.  After conducting any further development deemed necessary, including ensuring that all examinations are complete, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1), and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


